DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0091506 A1 to Sinha et al. (hereinafter "Sinha").
Regarding Claims 1 and 16, Sinha teaches an electronic device and a method of operating an electronic device comprising: an image sensor including a plurality of photodiodes;
(Figs 1-2, 4-5; Para. 20-25, 31-38 of Sinha; processor(s) 106 is configured to implement functionality and/or process instructions for execution within electronic device 100 and the processing system 104… electronic device 200 further includes an optical filter 202 for filtering light passing between the cover layer 206 and the display layer 210, a detector 224 for detecting certain wavelengths of light passing through the optical filter 202, and an illuminator 208 having a light source. The optical filter 202 includes an array of optical elements that condition the light reflected from the sensing region 222. In some embodiments, the optical filter 202 is a pinhole layer 202, or in other words, a pinhole filter 202 with an array of pinhole apertures 202 b. The pinhole filter 202, detector 224, illuminator 208 and the cover layer 206 form the optical sensor. Generally, the pinhole filter 202 is disposed between the cover layer 206 and the display layer 210… Each pinhole aperture 202 b of the pinhole filter 202 may condition light similar to a pinhole camera and project an inverted image of a portion of the sensing region 202 onto a set of multiple detector pixels 224 below. The set of detector pixels 224 for a given pinhole aperture 202 b may contain a sub-image corresponding to a portion of the sensing region 202. Image data may be captured from multiple sets of detector pixels 224 with each set of detector pixels 224 capturing a respective sub-image of the sensing region 222 corresponding to a respective pinhole aperture 202 b).
Sinha does not explicitly disclose acquiring a second image representing the subject from the first image using a transfer function corresponding to the plurality of openings; and acquire information on the subject using the second image.
However, Sinha teaches that processing system may combine the sub-image data from the multiple sets of detector pixels into composite image data in order to image a larger portion of the sensing region than can be imaged by any single pinhole aperture 202 b, e.g., to image a larger portion of an input object 212 such as a fingerprint when it is input to the sensing region 222. Depending on the geometry of the sensor 200, such as the distances between the top surface 220 of the sensing region, the pinhole filter 202, and the detector pixel plane 224, as well as the refractive indices of the transmission mediums between these various components, the pinhole aperture may project sub-images onto overlapping or non-overlapping sets of detector pixels, i.e., some detector pixels may or may not be shared by multiple pinhole apertures depending on the sensor geometry. By way of example, compositing the image data may involve de-convolving image data from the detector pixels for sensor geometries where the pinholes apertures 202 b project sub-images onto overlapping sets of detector pixels 224. As another example, compositing the image data may involve inverting the individual sub-images and stitching together the inverted sub-images into a larger composite image. The diameter of the pinholes 202 b may also affect a resolution of the image data transmitted through the pinholes 202 b and/or an intensity of the resulting image data signal (Para. 38 of Sinha).
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include acquiring a second image representing the subject from the first image using a transfer function corresponding to the plurality of openings; and acquire information on the subject using the second image using the teachings of Sinha with a reasonable expectation of success that would have yielded predictable results that can be accomplished without any undue experimentation in order to provide and optical sensor that utilizes principles of direct illumination of the input object, which may or may not be in contact with an input surface of the sensing region depending on the configuration. One or more light sources and/or light guiding structures may be used to direct light to the sensing region. When an input object is input to the sensing region, this light is reflected from surfaces of the input object, which reflections can be detected by the optical sensing elements and used to determine information about the input object (Para. 21 of Sinha).

Regarding Claim 2, Sinha teaches that the plurality of openings include at least one of a linear pattern or a nonlinear pattern (Claim 1; Fig. 2; Para. 33 of Sinha; array of pinhole apertures 202 b).

Regarding Claims 3 and 17, Sinha teaches that the processor is configured to control the electronic device to: identify a fingerprint on the subject using the second image (Para. 20-22 of Sinha).

Regarding Claims 4 and 18, Sinha teaches that the processor is configured to control the electronic device to: identify information on a valley and a peak of the fingerprint using the second image (Para. 20-22 of Sinha).

Regarding Claim 5, Sinha teaches that the processor is configured to control the electronic device to: identify a motion of the subject using the second image (Figs. 1-2; Para. 20-22 of Sinha; sensor(s) 102 may include an optical sensor for optically capturing input data. The optical sensor provides illumination to a sensing region. Reflections from the sensing region at an illumination wavelength(s) are detected to determine input information corresponding to the input object, e.g., to capture fingerprint image data or other biometric image data… optical response can be detected by the system and used to determine spatial information. This may be used to image small scale fingerprint features, where the reflectivity of the incident light differs depending on whether a ridge or valley is in contact with that portion of the input surface. In certain embodiments, a capacitive sensor may be included in addition to the optical sensor. In these embodiments, the capacitive sensor may be utilized to provide touch position sensing and/or provide wakeup functionality for the electronic device 100).

Regarding Claims 6 and 19, Sinha teaches that the transfer function includes a value corresponding to a degree to which at least some of a plurality of incident light beams passing through a coded pattern formed by the plurality of openings overlap each other (Para. 38 of Sinha; processing system may combine the sub-image data from the multiple sets of detector pixels into composite image data in order to image a larger portion of the sensing region than can be imaged by any single pinhole aperture 202 b, e.g., to image a larger portion of an input object 212 such as a fingerprint when it is input to the sensing region 222. Depending on the geometry of the sensor 200, such as the distances between the top surface 220 of the sensing region, the pinhole filter 202, and the detector pixel plane 224, as well as the refractive indices of the transmission mediums between these various components, the pinhole aperture may project sub-images onto overlapping or non-overlapping sets of detector pixels, i.e., some detector pixels may or may not be shared by multiple pinhole apertures depending on the sensor geometry. By way of example, compositing the image data may involve de-convolving image data from the detector pixels for sensor geometries where the pinholes apertures 202 b project sub-images onto overlapping sets of detector pixels 224. As another example, compositing the image data may involve inverting the individual sub-images and stitching together the inverted sub-images into a larger composite image. The diameter of the pinholes 202 b may also affect a resolution of the image data transmitted through the pinholes 202 b and/or an intensity of the resulting image data signal).

Claims 7 and 20, Sinha teaches that the processor is configured to control the electronic device to: acquire a plurality of images using a plurality of light beams for each of specific objects which pass through at least one of the plurality of openings, at least some of the plurality of light beams overlapping each other; and acquire the transfer function based on a relationship between a specific value corresponding to each of the specific objects and a value for each of the plurality of images (Para. 38 of Sinha; processing system may combine the sub-image data from the multiple sets of detector pixels into composite image data in order to image a larger portion of the sensing region than can be imaged by any single pinhole aperture 202 b, e.g., to image a larger portion of an input object 212 such as a fingerprint when it is input to the sensing region 222. Depending on the geometry of the sensor 200, such as the distances between the top surface 220 of the sensing region, the pinhole filter 202, and the detector pixel plane 224, as well as the refractive indices of the transmission mediums between these various components, the pinhole aperture may project sub-images onto overlapping or non-overlapping sets of detector pixels, i.e., some detector pixels may or may not be shared by multiple pinhole apertures depending on the sensor geometry. By way of example, compositing the image data may involve de-convolving image data from the detector pixels for sensor geometries where the pinholes apertures 202 b project sub-images onto overlapping sets of detector pixels 224. As another example, compositing the image data may involve inverting the individual sub-images and stitching together the inverted sub-images into a larger composite image. The diameter of the pinholes 202 b may also affect a resolution of the image data transmitted through the pinholes 202 b and/or an intensity of the resulting image data signal).

Regarding Claim 8, Sinha teaches that the specific objects include objects having different shapes and/or brightnesses (Para. 38 of Sinha; processing system may combine the sub-image data from the multiple sets of detector pixels into composite image data in order to image a larger portion of the sensing region than can be imaged by any single pinhole aperture 202 b, e.g., to image a larger portion of an input object 212 such as a fingerprint when it is input to the sensing region 222. Depending on the geometry of the sensor 200, such as the distances between the top surface 220 of the sensing region, the pinhole filter 202, and the detector pixel plane 224, as well as the refractive indices of the transmission mediums between these various components, the pinhole aperture may project sub-images onto overlapping or non-overlapping sets of detector pixels, i.e., some detector pixels may or may not be shared by multiple pinhole apertures depending on the sensor geometry. By way of example, compositing the image data may involve de-convolving image data from the detector pixels for sensor geometries where the pinholes apertures 202 b project sub-images onto overlapping sets of detector pixels 224. As another example, compositing the image data may involve inverting the individual sub-images and stitching together the inverted sub-images into a larger composite image. The diameter of the pinholes 202 b may also affect a resolution of the image data transmitted through the pinholes 202 b and/or an intensity of the resulting image data signal).

Regarding Claim 9, Sinha teaches that the processor is configured to control the electronic device to: acquire the plurality of images for at least one object among the specific (Para. 38 of Sinha; processing system may combine the sub-image data from the multiple sets of detector pixels into composite image data in order to image a larger portion of the sensing region than can be imaged by any single pinhole aperture 202 b, e.g., to image a larger portion of an input object 212 such as a fingerprint when it is input to the sensing region 222. Depending on the geometry of the sensor 200, such as the distances between the top surface 220 of the sensing region, the pinhole filter 202, and the detector pixel plane 224, as well as the refractive indices of the transmission mediums between these various components, the pinhole aperture may project sub-images onto overlapping or non-overlapping sets of detector pixels, i.e., some detector pixels may or may not be shared by multiple pinhole apertures depending on the sensor geometry. By way of example, compositing the image data may involve de-convolving image data from the detector pixels for sensor geometries where the pinholes apertures 202 b project sub-images onto overlapping sets of detector pixels 224. As another example, compositing the image data may involve inverting the individual sub-images and stitching together the inverted sub-images into a larger composite image. The diameter of the pinholes 202 b may also affect a resolution of the image data transmitted through the pinholes 202 b and/or an intensity of the resulting image data signal).

Regarding Claim 10, Sinha teaches that the image sensor is in direct contact with the display (Figs. 1-2; Para. 23, 33 of Sinha).


Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  
None of the references, either singularly or in combination, teach or fairly suggest the electronic device of claim 1, wherein the processor is configured to control the electronic device to: output, through the display, light beams of a first type having a specific pattern;
acquire a third image using first light beams reflected by a reflector outside the display and passing through at least one of the plurality of openings among the light beams of the first type, at least some of the first light beams overlapping each other; and acquire the transfer function based on a relationship between a specific value corresponding the light beams of the first type and a value for the third image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622